Citation Nr: 0928221	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to a compensable disability rating for shrapnel 
wound scars of the left arm and left foot, and residuals of a 
punji stick wound of the rectal area.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the Denver, 
Colorado Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO continued 
a noncompensable disability rating for scars of the left arm 
and left foot and residuals of a rectal area wound.


FINDINGS OF FACT

1.  Shrapnel wound scars of the left arm and left foot each 
measure less than 1-square centimeter.  Those scars are not 
deep, unstable, or painful on examination.  They do not cause 
limited motion and they do not limit the function of the 
affected arm or foot.

2.  A punji stick wound of the rectal area caused residual 
redundant tissue skin flaps that together measure less than 
one square centimeter, and that are not deep, unstable, or 
painful on examination, and do not cause limited motion.  The 
skin flaps slightly interfere with cleaning the rectal area, 
to an extent comparable to no more than occasional slight 
fecal leakage.


CONCLUSION OF LAW

Shrapnel wound scars of the left arm and left foot, and 
residuals of a punji stick wound of the rectal area do not 
meet the criteria for a compensable disability rating.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.114, 4.118, Diagnostic 
Codes 7332, 7334, 7336, 7801-7805 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating for Scars and Wound Residuals

The Veteran is seeking a higher, compensable disability 
rating for certain service-connected scars and wound 
residuals.  Disability ratings are determined by evaluating 
the extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.10.  If two ratings are potentially applicable, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the Board will consider 
whether different ratings are warranted for different time 
periods.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In April 2004, the Veteran submitted a claim of entitlement 
to service connection for scars on his left foot, right arm 
and elbow, left forearm and hand, and rectum.  Upon VA 
medical examination in April 2004, he reported that during 
service he had sustained shrapnel wounds during combat in 
Vietnam.  He stated that he also sustained a wound in his 
rectal area when he fell on a punji stick.  In pertinent 
part, the report noted scars on the left elbow, left forearm, 
left wrist, left foot, and left flank.  The left elbow scar 
measured 2 1/2-inches by 5/8-inches, and was without redness, 
tenderness, induration, or soft tissue adhesions.  On the 
volar aspect of the left mid-forearm was a 1/8-inch by 1/4-
inch scar.  There was also a 1/8-inch by 3/8-inch scar on the 
dorsal aspect of the left foot over the base of the second 
metatarsal.  Those scars were also without redness, 
tenderness, elevation, depression, soft-tissue loss, or 
adhesions.  In the rectal area, the examiner saw the region 
that the Veteran indicated was wounded by the punji stick.  
The examiner stated that the area looked like a hemorrhoid, 
that it was five to six millimeters in diameter.  The Veteran 
indicated that the area was very tender.

In a February 2005 rating decision, the RO granted service 
connection for multiple scars.  The RO granted service 
connection for a shrapnel wound scar in the left eyebrow 
area, and assigned a 10 percent disability rating for that 
scar.  As a separate disability, the RO granted service 
connection for shrapnel wound scars of the left arm and left 
foot, and for residuals of a punji stick wound of the rectal 
area.  The RO evaluated the scars and residuals in those 
three areas together, and assigned a noncompensable rating.  
As another separate disability, the RO granted service 
connection for shrapnel wound scars of the right tibia, left 
tibia, and left knee.  The RO assigned a noncompensable 
rating for the scars in those areas.  The RO deferred a 
decision on the question of service connection for shrapnel 
wound scars of the right arm and right elbow.

In a March 2005 addendum to the October 2004 VA examination, 
it was specified that the left elbow scar measured 1/2-inch 
long by 1/4-inch wide and was located on the ulnar aspect of 
the left proximal forearm.  There was also a 5/8-inch by 1/8-
inch scar on the dorsal aspect of the proximal left forearm 
near the elbow.  Both scars were without redness or 
tenderness.  There was no elevation, depression, soft tissue 
loss or adhesions.  There was full range of motion of the 
left elbow.  

On VA examination in July 2005, the examiner found that the 
rectal area did not have a scar, but there was a 1-centimeter 
bit of redundant rectal tissue just to the side of the rectal 
opening.  The examiner stated that the tissue was normal in 
color, and did not have tenderness, edema, inflammation, or 
other abnormalities.  There was no evidence of fecal loss in 
that area.  On the left arm, the examiner observed a 1/2-
centimeter by 1/2-centimeter scar on the forearm.  The scar 
was flesh tone and nontender.  The scar and affected area had 
no edema, inflammation, disfigurement, tissue adherence, or 
tissue loss.  On the left foot, there was a 5/8-centimeter by 
1/2-centimeter scar over the dorsum.  The scar was flesh tone 
and nontender, with no edema, inflammation, disfigurement, 
tissue adherence, or tissue loss.  The examiner indicated 
that none of the scars caused any limitation of motion or 
other abnormalities.  

An RO official asked the examiner to clarify whether the 
Veteran's scars produced functional impairment that would 
affect the types of employment he could hold.  In a February 
2006 email, the examiner stated that the Veteran's physical 
scars were not of a severity that would limit employment in 
any setting.

In a March 2006 rating decision, the RO, in pertinent part, 
continued the noncompensable rating for scars of the left 
arm, left foot, and rectal area.  

In April 2006, the Veteran submitted a notice of disagreement 
(NOD) with the March 2006 rating decision.  He stated that 
the redundant tissue at his rectum made it difficult to clean 
when toileting.  In the NOD, the Veteran did not refer to any 
scars other than the residuals of the rectal area wound.  In 
May 2006, the Veteran's representative submitted a statement 
that the Veteran wished to file an NOD with the denial of 
service connection for a punji stick area to the rectal area.

In April 2007, the RO issued a statement of the case (SOC), 
addressing the issue as an appeal for a higher, compensable 
rating for shrapnel wound scars of the left arm and foot, and 
residuals of a punji stick wound of the rectal area.  The 
issue presently on appeal before the Board is an increased 
rating for those disorders.

On VA examination in February 2008, the Veteran reported no 
changes in his scars since his previous VA examination.  He 
stated that he had no problems related to his scars.  He 
further indicated that his scars had no effect on his 
occupation or activities of daily living.  The examiner 
observed an 8-millimeter by 3-millimeter scar on the dorsum 
of the left foot.  In the rectal area, the examiner described 
at the external sphincter three external skin flaps, two 
estimated at 8 millimeters in diameter, and one estimated at 
12 millimeters in diameter.  The examiner reported that these 
skin flaps were nontender.  The examiner found that the scars 
on the left arm, the left foot, and the rectal area were 
superficial and freely movable.  Those scars were not tender, 
painful, disfiguring, elevated, or depressed.  The scars did 
not have keloids, tissue ulceration, tissue breakdown, 
induration, significant change in color compared to the 
surrounding tissue, or palpable shrapnel particles.  The 
examiner stated that anal skin flaps interfered with hygiene, 
but otherwise had no effect.  The examiner noted that the 
Veteran had impairment due to PTSD, and that he had been 
granted Social Security disability in 2006.  The examiner 
provided the opinion that, if only the service-connected 
scars were considered, the Veteran would remain capable of a 
variety of types of employment without limitation.

Under the VA rating schedule, a scar on an area other than 
the head, face, or neck can warrant a compensable disability 
rating if the scar is deep, is unstable, is painful on 
examination, or causes limited motion.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7803, 7804.  Superficial scars that 
are on an area other than the head, face, or neck, and that 
do not cause limited motion, are rated as 10 percent 
disabling if they have an area or areas of 144 square inches 
(929 square centimeters) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  Scars that do not warrant a 
compensable rating under Diagnostic Codes 7801 to 7804 are to 
be rated under 38 C.F.R. § 4.118, Diagnostic Code 7805, based 
on the limitation of function of the affected part.

VA examinations show that the scars on the Veteran's left arm 
and left foot, and the rectal area wound residuals, are not 
deep, unstable, or painful on examination, and do not cause 
limited motion.  Therefore, the disorders do not warrant a 
compensable rating under Diagnostic Codes 7801 to 7804.  The 
scars on the left arm and left foot do not limit the function 
of the affected arm or foot; so neither of those scars 
warrants a compensable rating under Diagnostic Code 7805.

The Veteran has redundant tissue residual to the service-
connected rectal area wound.  The rating schedule addresses 
redundant rectal tissue under 38 C.F.R. § 4.118, Diagnostic 
Code 7336, the code for hemorrhoids.  Under that code, 
a 10 percent rating is assigned for hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue.  The code provides for a noncompensable rating for 
hemorrhoids that are mild to moderate.  In this case, there 
are three external skin flaps in the Veteran's rectal area, 
two estimated at 8 millimeters in diameter, and one estimated 
at 12 millimeters in diameter.  The presence of three flaps 
of those sizes is not found to approximate not excessive 
redundant tissue.  Thus, the skin flaps do not warrant a 
compensable rating based on a comparable rating for 
hemorrhoids.

The Veteran reports, and VA examiners have noted, that 
redundant tissue in his rectal area makes cleaning that more 
difficult.  The additional difficulty in cleaning the rectal 
area could be considered comparable to rectal and anal 
conditions that result in fecal leakage.  The rating schedule 
evaluates fecal leakage from such conditions at 38 C.F.R. 
§ 4.114, Diagnostic Codes 7332 and 7334.  Under those codes, 
a 10 percent rating is assigned if there is constant slight 
fecal leakage or occasional moderate fecal leakage.  The 
Veteran's redundant rectal area tissue reportedly 
necessitates cleaning with water or damp wipes, rather than 
paper alone.  As bowel movements are occasional, the extra 
cleaning is comparable to occasional slight leakage.  Thus, 
the effect of additional requirements for hygiene is less 
than the effects of the frequency and extent of fecal leakage 
that warrants a 10 percent rating.  The effects of the 
redundant rectal area tissue therefore do not warrant a 
compensable rating based on the limitation of function of the 
rectal area.

The Board is also cognizant that certain diagnostic codes for 
the evaluation of skin disabilities were revised effective 
October 23, 2008. See 73 Fed. Reg. 54708 (Sept. 23, 2008).  
However, these modifications were expressly made applicable 
only to claims filed on or after the effective date, or upon 
the express request of the claimant.  As such, they are not 
pertinent to the pending claim, which was received by VA in 
2004, several years prior to the regulatory changes.

In conclusion, the left arm scar, left foot scar, and rectal 
area wound residuals, separately and collectively, do not 
warrant a compensable disability rating.  Therefore, the 
Board denies the appeal for a higher rating.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1) (2008).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the Veteran's 
left arm and left foot scars and rectal area wound residuals 
do not necessitate referral of the rating of that disability 
to designated VA officials for consideration of an 
extraschedular rating.  The Veteran has not had frequent 
hospitalizations for those conditions; and the evidence does 
not indicate that those conditions markedly interfere with 
actual or potential employment.  In fact, the Veteran himself 
has stated that the scars cause him no problems in daily 
living and do not affect his ability to work.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Vazquez-Flores, 22 Vet. App. 
at 49.

In a March 2009 letter, the RO informed the Veteran that to 
establish entitlement to an increased evaluation for his 
service-connected left arm and left foot scars and rectal 
area wound residuals, the evidence must show that his 
conditions had worsened enough to warrant the payment of a 
greater evaluation.  The letter also explained that the VA 
was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  That letter also explained 
the criteria for the next higher disability rating available 
those disorders under the applicable diagnostic codes.  The 
April 2007 SOC provided the appellant with the applicable 
regulations relating to disability ratings for those 
disorders, as well as the requirements for an extraschedular 
rating under 38 C.F.R. § 3.321(b) and stated that, pursuant 
to 38 C.F.R. § 4.10, disability evaluations center on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a compensable rating for shrapnel wound scars 
of the left arm and left foot, and residuals of a punji stick 
wound of the rectal area is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


